Citation Nr: 1039860	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  09-47 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to reopen 
the previously denied claim for service connection for prostate 
cancer, including as the result of exposure to the herbicide 
Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to November 
1974. 

This appeal arises before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in April 2009 by the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

The Veteran testified before the undersigned Acting Veterans Law 
Judge in August 2010.  A transcript of the hearing is associated 
with the claims file.

In the April 2009 rating decision, the RO reopened the previously 
denied claim for service connection for adenocarcinoma of the 
prostate and denied entitlement to service connection for the 
condition on the merits.  However, before considering a claim 
that has previously been adjudicated, the Board must determine 
that new and material evidence was presented or secured for the 
claim, as a jurisdictional matter.  Jackson v. Principi, 265 F. 
3d 1366 (Fed. Cir. 2001).

The the issue of entitlement to service connection for a 
skin disorder has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over it and it is referred to the AOJ for appropriate 
action.  The Board notes that a claim of service 
connection for a skin disorder was previously denied in 
October 1975 and September 2003.

(By the decision below, a previously denied claim of service 
connection for prostate cancer is reopened.  The underlying claim 
of service connection is the subject of a remand that follows the 
decision.)




FINDINGS OF FACT

1.  A September 2003 RO rating decision denied service connection 
for adenocarcinoma of the prostate (claimed as prostate cancer), 
including as the result of exposure to herbicides.  In October 
2003, the Veteran submitted a notice of disagreement to this 
decision, but did not timely perfect his appeal after the RO 
issued a statement of the case in March 2004.  The September 2003 
rating decision therefore became final.

2.  Evidence received since the September 2003 rating decision 
includes evidence necessary to substantiate the claim, i.e., 
specific information concerning the Veteran's possible exposure 
to herbicides during active service.  This evidence raises a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 2003 RO decision, which denied service 
connection for adenocarcinoma of the prostate, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2003).

2.  New and material evidence sufficient to reopen the previously 
denied claim of service connection for prostate cancer has been 
received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a September 2003 rating decision, the RO denied the Veteran's 
claim for service connection for adenocarcinoma of the prostate 
(claimed as prostate cancer) on the basis that the evidence did 
not show that the Veteran had been exposed to the herbicide Agent 
Orange-either in Vietnam or through some other military 
experience, and because the medical evidence did not show 
treatment for or a diagnosis of adenocarcinoma of the prostate 
during active service or within one year of discharge from active 
service.

The Veteran was provided notice of this decision later in 
September 2003.  He submitted a notice of disagreement in October 
2003.  The RO issued a statement of the case in March 2004, but 
the Veteran did not submit a timely substantive appeal.  
Accordingly, this decision is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2003).

Generally, when a claim is disallowed, it may not be reopened and 
allowed, and a claim based on the same factual basis may not be 
considered.  However, a claim on which there is a final decision 
may be reopened if new and material evidence is submitted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2010).

The regulations define "new" evidence as existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence is defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id.  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

At the time of the September 2003 rating decision, the record 
contained medical evidence establishing that the Veteran had been 
diagnosed with and treated for adenocarcinoma of the prostate; 
the Veteran's statements he was exposed to herbicides as a sailor 
working around aircraft on board the USS America; and 
documentation from the National Personnel Records Center (NPRC) 
indicating that there was no evidence that the Veteran had been 
exposed to herbicides.  

Evidence submitted since the September 2003 rating decision 
includes the following.  First, the record now contains 
documentation from NPRC that the Veteran was on board the USS 
America (CVA-66), which operated in the official waters of the 
Republic of Vietnam in July 1972 and August 1972, September 
through December 1972, and from January to February 1973.  
Second, the Veteran has proffered his statements and testimony 
before the undersigned Acting Veterans Law Judge in August 2010 
giving more specific details about the circumstances in which he 
believes he was exposed to herbicides.  He stated and testified 
that while he himself did not have temporary duty on the shore, 
the USS America came close enough to the shore while in the Gulf 
of Tonkin that the beach was a stone's throw away and the ship 
got "caught."  He stated and testified that in the course of 
his duties as an aviation boatswain's mate (ABH3), he washed and 
handled aircraft that flew over Vietnam and either was exposed to 
or carried herbicides.  In addition, he chipped paint and cleaned 
the exterior of the ship, which was exposed to herbicides, 
including to any chemicals that may have been in the waters off 
the coast of Vietnam.  He stated and testified that there were 
many other chemicals on board the ship, including herbicides, and 
he and others ingested food and water that had been in contact 
with herbicides.  Finally, he argued that the desalination 
filters were not sufficient to filter out all the dioxins, and 
that contaminants remained in the water that he and other sailors 
drank and showered in.  

This evidence is new in that it was not present in the claims 
file and before VA decision makers at the time of the September 
2003 rating decision.  In addition, construing the evidence in 
the light most beneficial to the Veteran, this evidence is 
material in that it presents other specific theories of exposure 
to herbicides which, in turn, presents the possibility that the 
Veteran's prostate cancer could be found to be etiologically 
related to his active service.

Accordingly, reopening the claim for service connection for 
prostate cancer, to include as the result of exposure to the 
herbicide Agent Orange is warranted on account of the receipt of 
new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  The underlying claim of service connection for 
prostate cancer is addressed further in the remand that follows 
the Board's decision.




ORDER

The Veteran's claim of service connection for prostate cancer, to 
include as the result of exposure to the herbicide Agent Orange 
is reopened; to this limited extent, the appeal is granted.


REMAND

As discussed above, the Board has reopened the claim for service 
connection for prostate cancer, to include as the result of 
exposure to the herbicide Agent Orange.  

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

In some circumstances, a disease associated with exposure to 
certain herbicide agents will be presumed to have been incurred 
in service even though there is no evidence of that disease 
during the period of service at issue.  38 U.S.C.A. § 1116(a) 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) 
(2010).  In this regard, a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam during 
the Vietnam era shall be presumed to have been exposed during 
such service to a herbicide agent unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 U.S.C.A. § 1116(f).  Diseases 
associated with herbicide exposure include prostate cancer.  38 
C.F.R. § 3.309(e).  

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the conditions 
of service involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  See Haas v. Nicholson, 
20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 
1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009) 
(holding that VA's requirement that a claimant must have been 
present within the land borders of Vietnam at some point in the 
course of duty in order to be entitled to a presumption of 
herbicide exposure constitutes a permissible interpretation of 38 
U.S.C.A. § 1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii)).

In January 2010 and June 2010, VA issued documents, 
"Compensation and Pension Bulletins" that listed information 
regarding vessels identified as traveling in the "brown waters" 
of the Republic of Vietnam.  The Veteran's ship is not among 
those listed.  The Veteran has not asserted that he went ashore.  
The VA Adjudication Procedure Manual, M21-1MR, contains a note 
that "[s]ervice aboard a ship that anchored in an open deep- 
water harbor, such as Da Nang, Vung Tau, or Cam Rahn Bay, along 
the [Vietnam] coast does not constitute inland waterway service 
or qualify as docking and is not sufficient to establish 
presumptive exposure to herbicides."  The note goes on to state 
that "[e]vidence of shore docking is required in order to 
concede the possibility that the veteran's service involved duty 
or visitation in the [Vietnam]."  See M21-MR, Part IV, Subpart 
ii., ch. 1 sec. H.28.h. (2010).

Nonetheless, "[s]ervice members who are not entitled to the 
presumption of [herbicide] exposure [based on service in the 
Republic of Vietnam] are nonetheless entitled to show that they 
were actually exposed to herbicides."  Haas v. Peake, 525 F.3d 
at 1193.

Moreover, even if a Veteran is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be established on 
a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed Cir. 
1994) (holding that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. No. 
98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a 
Veteran from establishing service connection with proof of actual 
direct causation).  See also McCartt v. West, 12 Vet. App. 164, 
167 (1999) (applying the principle to claims pertaining to the 
exposure to herbicides).

As discussed in detail above, the Veteran testified that while he 
did not serve in Vietnam, his ship operated in what should be 
considered brown water and was close enough to the shore to get 
stuck.  Moreover, the Board notes that the RO acknowledged in 
letters to the Veteran dated in August 2009 that the Veteran's 
military occupational specialty (ABH3) made it credible that the 
Veteran would have had close physical contact with aircraft as he 
averred.  The RO requested the Veteran provide additional 
information, to include scientific evidence.  The Veteran 
attempted to provide additional information and, in August 2010, 
testified more specifically as to his duties in washing and 
tending aircraft that flew over Vietnam and were either exposed 
to or carried herbicides.  He further testified that he chipped 
paint and cleaned the exterior of the ship, which was exposed to 
herbicides and chemicals, that there were many other chemicals on 
board the ship, including herbicides, and that he and others 
ingested food and water that had been in contact with herbicides.  
He testified that the desalination filters did not filter out all 
the dioxins and that contaminants remained in the water that he 
and other sailors drank and showered in.  

The record establishes that the Veteran served on the USS 
America.  Documentation from NPRC establishes that the USS 
America operated in the official waters of the Republic of 
Vietnam in July and August 1972, and from September to December 
1972, and from January to February 1973.  However, the NPRC was 
unable to document whether the Veteran served in the Republic of 
Vietnam.  In addition, the AOJ has not had the opportunity to 
request corroboration of the Veteran's other averred exposures to 
herbicides.  

Therefore, the Board finds that additional development of the 
evidence is warranted to determine if the USS America traveled 
close enough to the shore of Vietnam to be considered in the 
inland waters while the Veteran was stationed on board the ship.  
In addition, development is required to attempt to corroborate 
the Veteran's other averred exposures to herbicides.

To this end, the Board finds that the AOJ should contact the 
National Archives and Records Administration (NARA), the 
Department of the Navy, the Naval Historical Center, and the U.S. 
Army and Joint Services Records Research Center (JSRRC), to 
request Navy Deck Logs, and any other documentation that would 
show that the USS America traveled the inland waters of Vietnam 
and, in addition, to attempt to corroborate the Veteran's other 
averred exposures to herbicides for the time periods identified 
above.  The Veteran's personnel records should also be requested.

In addition, in his substantive appeal, the Veteran presented 
another theory for service connection for prostate cancer, that 
service connection should be awarded secondary to gonorrhea.  
Service treatment records show the Veteran was diagnosed with and 
treated for gonorrhea several times during his active service.  
The AOJ has not yet had the opportunity to develop this aspect of 
the Veteran's claim.  As this presents another theory for service 
connection for prostate cancer, and service treatment records 
show that the Veteran was diagnosed with and treated for 
gonorrhea during active service, the Veteran's assertions must be 
considered before final adjudication of the claim.  See Combee, 
34 F.3d at 1039; see also Harris v. Derwinski, 1 Vet. App. 180 
(1991).  Along these lines, the Veteran should be scheduled for a 
VA examination on remand in order to determine whether he has 
prostate cancer that is attributable to his active military 
service.

Accordingly, the case is REMANDED for the following actions:

1.  Ensure that the Veteran has all 
appropriate notice of the type and kind of 
evidence required to prevail in his claim 
for service connection for prostate cancer, 
including as the result of exposure to the 
herbicide Agent Orange and as secondary to 
gonorrhea.  In particular, he should be 
notified of the type and kind of evidence 
required to establish exposure to 
herbicides. 

2.  Contact NARA, the Department of the 
Navy, the Naval Historical Center, and 
JSRRC, to request Navy Deck Logs, and any 
other documentation that would show that 
the USS America traveled the inland waters 
of Vietnam and, in addition, to attempt to 
corroborate the Veteran's other averred 
exposures to herbicides for the time 
periods identified by NPRC as July 2 to 
July 4, 1972, July 11 to July 24, 1972, 
August 10 to August 28, 1972, September 6 
to October 7, 1972, October 11 to October 
12, 1972, October 20 to December 1, 1972, 
December 9, to December 27, 1972, January 9 
to February 2, 1973, February 11 to 
February 16, 1973, and February 21 to 
February 25, 1973.  

3.  Obtain the Veteran's entire service 
personnel record, to include any and all 
copies of orders, administrative remarks, 
units of assignment, legal actions, records 
of occupational hazardous exposures, and 
evaluations reports and citations.

4.  For items #2-3 above, perform all 
follow-up indicated, document negative 
responses and refer to the service 
department for assistance where necessary.  
Notify the Veteran of the results of the 
record requests.  When records are not 
received from any source, follow the 
notification procedures of 38 C.F.R. 
§ 3.159(e).

5.  Schedule the Veteran for a 
comprehensive examination to determine the 
nature and etiology of his prostate cancer.  
All indicated tests and studies must be 
performed and all pertinent symptomatology 
and findings must be reported in detail.  
The claims folder, to include a copy of 
this remand and the hearing transcripts for 
the August 2010 Board hearing, must be 
reviewed by the designated examiner.  
Following a review of the service and post 
service medical records, as well as the 
Veteran's statements and other lay 
statements in the claims file, the examiner 
must state whether it is at least as likely 
as not that any prostate cancer had its 
onset during the Veteran's active service 
or within the one-year period following his 
discharge from active service or, is in any 
way related to his active military service 
including to gonorrhea or exposure to 
herbicides such as Agent Orange.  The 
examiner must provide a complete rationale 
for any opinion expressed.

6.  After undertaking any other development 
deemed appropriate, re-adjudicate the issue 
on appeal.  If the benefit sought is not 
granted, furnish the Veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for further 
review.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until he 
is notified by VA.  The Veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


